Title: From Thomas Jefferson to Alexander Garrett, 8 March 1825
From: Jefferson, Thomas
To: Garrett, Alexander


Dear Sir
Monticello
Mar. 8. 25.
I now inclose you the ratification by the board of visitors of the loan of 5000 D. from the Farmer’s bank, the bill which gives us the 50. M. D. has past both houses of Congress. we ought to recieve it directly, and not thro the circuitous and useless medium proposed by the law.  We should immediately, and without any delay remit the sum of 3000. D. to mr Appleton on account of our capitals, bases and pavement. The proper channel will be for Colo Peyton to purchase a bill on London payable to mr Saml Williams No 13. Finbury square London to the credit of Thomas Appleton Consul of the US. at Leghorn, with a request to remit it to him on account of the University of Virginia; inclosing with it to mr Williams a letter of advice addressed to mr Appleton. it should go by duplicates, and the bill should be of such an amount as to place the nett sum of 3000.D. clear of exchange in London.Accept my friendly and respectful salutations.Th: Jefferson